Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	2.	The RCE (Request for Continued Examination) and Amendment filed 9/13/21 have been entered.

	3.	The Supplemental Amendment filed on 12/14/21 has been entered.

4.	The following is an examiner’s statement of reasons for allowance: The Amendment filed with the RCE on 9/13/21 and the Supplemental Amendment filed 12/14/21 together place the application into condition for allowance by incorporating into the independent claims the necessary additional features to distinguish over the prior art of record.  This includes that the list of contents is displayed in response to a query; in response to detecting a predetermined gesture, analyzing the selected first content to search for a contextual parameter associated with the first content; filtering the list of contents to produce a sub-list of contents that excludes the first content and using the contextual parameter to further filter the list such that the sub-list .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174